Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above mentioned appeal for reappraisement consists of Copyrapid Developing Powder imported from Germany, and that said merchandise was appraised on a United States Value, as defined under the provisions of Section 402 (e) of the Tariff Act of 1930, as amended, at $0.43 per 8 oz. package.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of the exportation of the merchandise here involved, such or similar merchandise was not freely offered for sale for home consumption in Germany and that there was no foreign value or export value as defined in Section 402 of the Tariff Act of 1930, as amended.
IT IS FURTHER STIPULATED AND AGREED that the correct United States Value for said Copyrapid Developing Powder, as defined in Section 402 (e) of the Tariff Act of 1930, as amended, was $0.3297 per 8 oz. package.
IT IS FURTHER STIPULATED AND AGREED that the appeal is abandoned as to any other merchandise listed on the invoice, and that this appeal may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the copyrapid developing powder here involved, and that such value was $0.3297 per 8-ounce package.
The appeal having been abandoned insofar as it refers to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be entered accordingly.